Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application 17/701,785 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,246,416. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to a laminated countertop assembly or method forming said countertop. Both claims recite a pair of slabs (with a miter cut having a radius) that are connected together with a fastener and biscuits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over United Kingdom Patent GB 2597879 to Jackson in view of CustomCraft Countertop installation document. Jackson teaches a countertop assembly comprises a first generally longitudinal slab (1) configured to abut a second generally longitudinal slab (2). A first cut miter cut is angled into the first slab and a second cut miter is cut in the second slab at a corner (4). The first slab has a front portion (11) of a length of the edge side. The second slab has an edge side (21) with an edge treatment. Fasteners (80) have washers (84, 86) that engage angled sidewalls of the holes (94) located on the bottom surface of the slabs as best seen in figure 9-11.  
Jackson does not expressly disclose that the slabs are laminated and the biscuits and slots are located at the joint. 
The CustomCraft document teaches a laminated countertop assembly comprising two slabs perpendicularly arranged as best seen in step 1, 6, 8, and 9. As seen in step 1 the lamination is located on a top side and front edge of each substrate. Each substrate has a miter cut angled at 45 degrees for the corner connection. As seen in step 8 at least four slots are on each unlamented portion of each substrate along the miter. The slots are aligned such that four biscuits connect between slots of the adjacent substrates. As seen in step 8 fasteners/bolts are located in holes that are considered angled relative to the front edge. As described on page 4, the substrate are made from 3/4 inch material with a 3/4 inch build-down front edge and 3/4 inch build up strips for a full cross-sectional thickness of 1 3/4 inches.
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the countertop assembly of Jackson by making the slabs from a Laminate with wood substrate and using biscuits and slots at the joint to help keep the joint flush.  
For further clarification regarding claims 22-24, 29-31, and 36-38, The CustomCraft document discloses every element as claimed and discussed except the specific material of the substrate and laminate. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the substrate from particle board or chip board and the laminate from paper and resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/Examiner, Art Unit 3637